Citation Nr: 1535723	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO. 11-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disability.
2. Entitlement to an effective date earlier than September 10, 2014, for the grant of service connection for headaches.
3. Entitlement to an initial compensable rating for headaches.
4. Entitlement to an effective date earlier than September 10, 2014, for the grant of service connection for degenerative disc disease of the cervical spine. 
5. Entitlement to an initial rating in excess of 30 percent for degenerative disc disease of the cervical spine.
6. Entitlement to service connection for adjustment disorder with depressed mood, chronic (claimed as anxiety, sleeping and depressive disorders).
7. Entitlement to service connection for hypertension.
8. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 in the United
States Navy and had further service in the United States Army Reserve from March
1985 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July
2009 rating decision of the Department of Veterans Affairs VA Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a Decision Review Officer in August 2010 and via videoconference before the undersigned Veterans Law Judge in August 2013. Transcripts of these hearings are of record and have been reviewed.

In April 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The Veteran, in February 2015, submitted additional evidence in support of his claim. The evidence was accompanied by a waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to an effective date earlier than September 10, 2014, for the grant of service connection for headaches, entitlement to an initial compensable rating for headaches, entitlement to an effective date earlier than September 10, 2014, for the grant of service connection for degenerative disc disease of the cervical spine, entitlement to an increased initial evaluation for degenerative disc disease of the cervical spine, entitlement to service connection for adjustment disorder with depressed mood, chronic (claimed as anxiety, sleeping and depressive disorders), entitlement to service connection for hypertension, and entitlement to service connection for a bilateral knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's degenerative arthritis and degenerative disc disease of the lumbar spine with herniated nucleus pulposus L4-L5, status post spinal fusion, are related to active service.


CONCLUSION OF LAW

The Veteran's degenerative arthritis and degenerative disc disease of the lumbar spine with herniated nucleus pulposus L4-L5, status post spinal fusion, were incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

With regards to the Veteran's claim for service connection for a low back disability, VA has met all statutory and regulatory notice and duty to assist obligations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. Also, ideally, this notice should precede the initial adjudication of the claim. To this end, prior to adjudication of the Veteran's claim, a letter dated in February 2009 fully satisfied these duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

Service Connection

The Veteran asserts entitlement to service connection for a low back disability. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

Service connection may also be granted for a disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

The Veteran's service treatment records (STRs) include various notations of back injuries. These notations include an April 30, 1979, STR indicates that the Veteran hurt his back playing basketball and participating in heavy lifting. The Veteran was diagnosed with a lumbar muscle spasm/strain and was given Parafon Forte and told to take a warm bath and seek additional medical care if it had not improved the following day. Lay statements from the Veteran, his mother, and his brother confirm that he continued to have back pain after separating from service. 

A VA examiner, in July 2014, opined that it is less likely than not that the Veteran's current low back disability had its onset during a qualifying period of military service (active duty, active duty for training, or inactive duty training), was aggravated beyond its natural progression during a period of active duty or active duty for training, or was related to an injury incurred or aggravated during a period of inactive duty training. The rationale was that the types of back injuries recorded in the STRs are acute, self-limiting, and portend to no chronic sequelae. 

A private physician met with the Veteran in January 2015. He reviewed the claims file and opined that the Veteran's low back disorder was service-related. The physician did not provide an independent diagnosis but described how the Veteran's in-service injuries caused his current disability. The conclusion was based upon review of the claims file, which the physician referenced in his opinion and on a reported history that the Veteran continued to have back problems which eventually required surgery. The private physician offered a full clinical description of the various operations that had been performed on the Veteran and concluded that the in-service injuries had caused the formation of osteophytes (bone spurs) that had resulted in stenosis. Stenosis is a narrowing of the openings in the spine and the doctor described how that narrowing had resulted in pressure that produced the Veteran's current low back disorder and necessitated surgery. 

The Board finds no basis upon which to lessen the probative value of any etiological opinion of record. The Veteran's private physician had the opportunity to review the Veteran's claims file as did the VA examiner. The private physician cited the Veteran's relevant in-service injuries and such are supported by the record. Each examiner considered the pertinent medical history and disagreed as to whether the Veteran's current low back disorder is related to his in-service back injuries. 

Affording the Veteran the benefit of the doubt, due to the equipoise in the etiological opinions of record, service connection for low back disorder is warranted. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for degenerative arthritis and degenerative disc disease of the lumbar spine with herniated nucleus pulposus L4-L5, status post spinal fusion, is granted.


REMAND

The Veteran's claims file shows that a notice of disagreement (NOD) was received at the RO on July 2015, as to the issues of entitlement to an effective date earlier than September 10, 2014, for the grant of service connection for headaches; entitlement to an initial compensable rating for headaches; entitlement to an effective date earlier than September 10, 2014, for the grant of service connection for degenerative disc disease of the cervical spine; entitlement to an increased initial evaluation in excess of 30 percent for degenerative disc disease of the cervical spine; entitlement to service connection for adjustment disorder with depressed mood (claimed as anxiety, sleeping and depressive disorders); entitlement to service connection for hypertension; and entitlement to service connection for a bilateral knee disability. However, there is no evidence in the Veteran's claims file of a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). When an NOD has been filed, the RO must issue an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue an SOC). See also Tablazon v. Brown, 8 Vet. App. 359 (1995). As the RO has not yet issued a SOC with regard to the above issues, remand is required.

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative, addressing the issues of entitlement to an effective date earlier than September 10, 2014, for the grant of service connection for headaches; entitlement to an initial compensable rating for headaches; entitlement to an effective date earlier than September 10, 2014, for the grant of service connection for degenerative disc disease of the cervical spine; entitlement to an increased initial evaluation in excess of 30 percent for degenerative disc disease of the cervical spine; entitlement to service connection for adjustment disorder with depressed mood (claimed as anxiety, sleeping and depressive disorders); entitlement to service connection for hypertension; and entitlement to service connection for a bilateral knee disability. The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal. Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


